Citation Nr: 1506830	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-06 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this proceeding is of record, which reflects that the Board would keep the record open for a period of 30 days for the submission of additional evidence.  See Hearing Transcript at 15.  Subsequently, in March 2014, the Veteran submitted additional evidence in the form of correspondence and medical records from private care providers.  Waiver of initial RO review of this evidence was provided. 


FINDING OF FACT

The Veteran as likely as not has PTSD that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

Service connection for post-traumatic stress disorder (PTSD) requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it may favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that courts have, within the context of VA claims, specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the clinician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the clinician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  

The Veteran asserts that his symptoms include anxiety, nightmares, flashbacks, depression, difficulty sleeping, and the inability to establish and maintain effective relationships.  See October 2011 Notice of Disagreement (NOD); February 2013 Statement; February 2013 VA Form 9.  He asserts that these problems are attributable to PTSD that is related to his military service.

The Veteran's service treatment records (STRs) are silent as to any complaints, symptoms, or treatment for a psychiatric disorder, to include PTSD.

VA therapy notes dated from November 2009 to January 2010 show the Veteran participated in weekly individual and group cognitive therapy both in person and by telephone to treat PTSD symptoms.

A November 2009 individual therapy note shows the Veteran reported difficulty sleeping, nightmares, depression, and flashbacks about traumatic events he experienced during his tour of duty in Vietnam.  He reported marital problems due to decreased communication with family and friends, and a tendency to isolate himself.  He also reported alcohol use, mood swings, and anger, to include road rage.

A December 2009 VA psychiatric evaluation shows the Veteran was evaluated for PTSD.  After mental status examinations, the psychiatrist's impression was an Axis I diagnosis of PTSD, with major depressive disorder.

A December 2009 individual therapy note shows the Veteran had informed his private primary care physician of his PTSD diagnosis and symptoms.  He also stated that the clinician agreed with the Veteran's goals to cope with PTSD symptoms.

A January 2010 VA psychiatry note shows the Veteran underwent another psychiatric evaluation.  The examiner diagnosed him with depression, not otherwise specified (NOS).  A January 2010 VA treatment record shows the Veteran participated in group and individual therapy.  He discussed his PTSD symptoms and medication to treat his symptoms.  

In July 2010 the Veteran was afforded a VA PTSD examination.  Upon examination and review of the claims file, the examiner determined the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria, finding an Axis I diagnosis of depressive disorder, NOS.  He opined the Veteran's depression was "at least as likely as not" related to military service.  He also acknowledged the Veteran's report of several in-service stressors during his tour of duty in Vietnam.  

In July 2012 correspondence, the Veteran's treating psychiatrist located at the Detroit VA medical center, stated that the Veteran was diagnosed with PTSD and major depressive disorder.  He reported the Veteran's symptoms as nightmares related to Vietnam, exaggerated startle response, avoidance, and anger.  He stated that the Veteran was currently prescribed psychotropic medications and also that his wife attended group counseling with the Veteran at the Detroit VA medical center.

In January 2013 the Veteran underwent another VA examination.  The examination report reflects the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis.  The examiner acknowledged several stressors in the Veteran's life that continued to trigger traumatizing events he experienced in Vietnam, which caused the Veteran to become overwhelmed and depressed.  Specifically, the Veteran's wife of 41 years was diagnosed with lupus his adult stepdaughter was financially and physically dependent on the Veteran and his wife due to serious medical problems, and his mother-in-law was recently diagnosed with brain cancer.  The examiner observed the Veteran was prescribed multiple medications to treat his medical conditions, and determined that the Veteran's medications to include Tylenol with codeine, coupled with drinking a glass of wine each evening increased his mood instability and irritability, finding this how he coped with these stressors, to include his own medical problems.  

A March 2013 VA treatment record shows the Veteran left a message requesting medication management from his treating psychologist.  He reported symptoms of increased irritability, decreased patience, and outbursts of anger attributable to his medication that no longer proved helpful to treat his PTSD symptoms.

November and December 2013 private treatment record show that Dr. V.S., M.D, a private physician, prescribed the Veteran Zoloft to treat depression and irritability, seroquel to treat nightmares, and abilify to assist with sleeping at night.  

In February 2014 correspondence, Dr. S.D., M.D., the Veteran's private primary care physician, reported that he was aware the Veteran received treatment from the VA for depression and PTSD.  In 2013, the Veteran and his family were concerned that his depression and PTSD symptoms were worsening and the clinician referred the Veteran to Dr. S.H., a private neurologist, to address his depression, PTSD, and memory loss.  Dr. S.D. also referred the Veteran to Dr. J.B., M.D., a private pulmonary specialist, to evaluate the Veteran's sleep difficulties, finding that a sleep disorder was contributing to his "overall decline."

During the January 2014 videoconference hearing, the Veteran testified that his current psychiatric disabilities, including PTSD, were due to various stressors he experienced in Vietnam.  See October 2011 NOD; February 2010 Statement; February 2013 Statement; January 2014 Hearing Transcript at 7-8.  The Veteran described specific traumatic events he experienced in Vietnam, to include witnessing the death of several friends due to trip wires and explosive traps.  Id. at 8.  He stated that due to recurring nightmares about Vietnam he was unable to sleep and often awakened in a panic.  Id.  He also described instances where his PTSD symptoms caused conflict in his marriage.  Specifically, that his relationship lacks companionship due to his irritability, anger, and poor hygiene.  He also explained at times his wife and stepdaughter refuses to have dinner with him, and that they are unable to travel due to his anxiety.  Id. at 10-11.  

A February 2014 private treatment record shows Dr. V.S., M.D., increased the Veteran's medication dose to treat depression symptoms.

In correspondence dated in March 2014, Dr. V.S., M.D., stated that the Veteran was under his care for depression and PTSD.

A March 2014 private treatment record shows the Veteran presented with neurologic issues due to PTSD and chronic depression.

As noted above, the July 2010 and January 2013 VA examiners and the Veteran's treating psychiatrist arrived at different conclusions as to the diagnosis of his psychiatric disorder.  The Veteran's treating psychiatrist opined that in-service experiences may have contributed to the Veteran's current disability picture, including symptomatology associated with PTSD.  Even when PTSD was not diagnosed, such as at the July 2010 examination, the examiner nevertheless opined that the Veteran's psychiatric disability was at least as likely as not caused by his in-service experiences.  The Board further notes that the claimed in-service stressor of exposure to actual combat and combat stress has been conceded by the originating agency.  

In light of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that there is credible and competent medical evidence of a likely diagnosis of PTSD that is the result of disease or injury incurred in active military service.  Therefore, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


